DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Wang (US 2007/0284390 A1) and Ligvall et al. (US 9,500,319 B2).
Regarding claim 1, Wang discloses a chemical resistant plug (220) (see figure 1 and paragraphs 0105, 0114-0116 and 0239).
Ligvall et al. discloses a plug (a flow module port fitting, 2) having first and second ends and a wall surrounding a cylindrical interior volume (see Abstract; figures 106 and column 3, line 11 through column 6, line 55).
The prior art references fail to disclose or suggest a plug for plugging a port in a flow reactor, the plug comprising: a metal guide having first and second ends and a wall surrounding a cylindrical interior volume, the interior volume having an opening at the first end of the guide and being closed at the second end of the guide by a screw mated to a screw thread on the interior of the second end of the guide, the screw having a screw end face opposite the opening of the interior volume; and a plug body having a first face and an opposing second face and a side surface connecting the first face and the second face, the plug body positioned partially within the interior volume of the guide with the second face of the plug body and a first portion of the side surface of the plug body positioned inside the interior volume of the guide, and with the first face of the plug body and a second portion of the side 
Claims 2-18 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed August 23, 2021, with respect to the objection of the specification and the objection of claim 1 have been fully considered and are persuasive.  The objection of the specification and the objection of claim 1 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774